DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Steven Beigelmacher, registration no. 75,050 on 12/14/2021. 

The claims have been amended as followed:

68. (Previously Presented) A computer-implemented method for migrating one or more client devices from a source email system to a destination email system, the method comprising: 
maintaining, at a computing system, a plurality of migration email addresses to be migrated from a source email system to a destination email system; 
maintaining, at the computing system, a plurality of device records, wherein each device record is associated with a client device and corresponds to one of the migration email addresses, and wherein each device record comprises a migration status; 
receiving, at the computing system, a setup request from a requesting client device, the setup request comprising a requesting email address; 
determining whether the requesting email address is one of the plurality of migration addresses; generating, based on the determination, a device record associated with the requesting client device, the device record corresponding to the requesting email address; 
receiving, from the requesting client device, information characterizing a source profile stored on the requesting client device and associated with the source email system; 
transmitting, to the requesting client device, configuration instructions based on source profile information, wherein the configuration instructions cause the -3-requesting client device to configure a destination profile stored on the requesting client device and associated with the destination email system; 

identifying, from the plurality of device records, the device records with a migration status indicating ready to migrate; and 
transmitting migration instructions to the client devices associated with the identified device records, the migration instructions causing each client device to change a default email profile on the client device from a source profile to a destination profile stored on the device.  

69. (Previously Presented) The computer-implemented method of claim 68, wherein the received setup request further comprises a password.  

70. (Previously Presented) The computer-implemented method of claim 69, further comprising: 
authenticating the password for the requesting email address, wherein generating the device record 

71. (Previously Presented) The computer-implemented method of claim 68, further comprising: transmitting migration information from the computing system to the requesting client device, the migration information comprising a migration date and 

72. (Previously Presented) The computer-implemented method of claim 68, further comprising: 
transmitting, to the requesting client device, device inventory instructions; 
receiving, from the requesting client device, device inventory information, the device inventory information comprising operating system information, processor information, or email application information; and 
updating the migration status of the device record associated with the requesting client device based on device inventory information.  

73. (Previously Presented) The computer-implemented method of claim 68, further comprising: 
receiving a second setup request from a second client device, the second setup request comprising the requesting email address of the setup request; and 
generating a device record associated with the second client device and corresponding to the requesting email address.  

74. (Previously Presented) The computer-implemented method of claim 68, further comprising: 

updating the migration status of the device record associated with the client device based on the received migration update.  

75. (Previously Presented) The computer-implemented method of claim 74, further comprising: 
determining whether the received migration update indicates migration error; and 
transmitting, based on the determination, second migration instructions to the client device associated with the identified device records.  

76. (Previously Presented) A computer-implemented method for migrating to a destination email system, the method comprising: 
maintaining, at a client device, a source profile associated with a source email system, wherein the source profile is the default profile of an email application installed on the client device; 
transmitting, by the client device, a setup request to a service to migrate email data of the client device, the system request comprising an email address associated with the source profile;
receiving, by the client device, a setup status from the service, wherein the setup status comprises a device identifier; 

transmitting, by the client device, a profile completion status to the service, wherein the profile completion status comprises the device identifier; 
receiving, by the client device, migration instructions; and 
updating, based on the migration instructions, the default profile of the email application to the destination profile.  

77. (Previously Presented) The computer-implemented method of claim 76, wherein the email data comprises email message, email folders, email rules, or email settings.  

78. (Previously Presented) The computer-implemented method of claim 76, further comprising: 
determining whether the update of the default profile of the email application to the destination profile was successful; and -6- 153247958.1Application No.: 17/198,493Docket No.: 076745-8001.USO3 Preliminary Amendment under 37 CFR 1.115
transmitting, by the client device, a migration update based on the determination to the service.  

79. (Previously Presented) The computer-implemented method of claim 76, further comprising: 


80. (Previously Presented) The computer-implemented method of claim 79, further comprising: 
determining, at the client device, a current date and a current time associated with the client device;
evaluating whether the current date and current time are after the migration date and migration time;
and 
updating, based on the evaluation and without receiving the migration instructions, the default profile of the email application to the destination profile.  

81. (Previously Presented) The computer-implemented method of claim 76, further comprising: 
transmitting, by the client device, an indication of the protocol associated with the source email system, wherein the protocol indication causes the service to determine what client device profile data is to be migrated; and 
receiving, by the client device, profile generation instructions, wherein the profile generation instructions are based on the determination. 
 


83. (Previously Presented) The computer-implemented method of claim 81, wherein the protocol indication indicates the Internet message access protocol (IMAP) or the post office protocol (POP).

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement reasons for allowance

The prior art fails to teach the underlined portion of the independent claims as recited below:

Regarding claims 68 “A computer-implemented method for migrating one or more client devices from a source email system to a destination email system, the method comprising: 
maintaining, at a computing system, a plurality of migration email addresses to be migrated from a source email system to a destination email system; 
maintaining, at the computing system, a plurality of device records, wherein each device record is associated with a client device and corresponds to one of the migration email addresses, and wherein each device record comprises a migration status; 
receiving, at the computing system, a setup request from a requesting client device, the setup request comprising a requesting email address; 
determining whether the requesting email address is one of the plurality of migration addresses; generating, based on the determination, a device record associated with the requesting client device, the device record corresponding to the requesting email address; 
receiving, from the requesting client device, information characterizing a source profile stored on the requesting client device and associated with the source email system; 
transmitting, to the requesting client device, configuration instructions based on source profile information, wherein the configuration instructions cause the -3-requesting client device to configure a destination profile stored on the requesting client device and associated with the destination email system; 
updating, based on the transmission of the configuration instructions to the requesting client device, the migration status of the device record associated with the requesting client device, wherein the updated migration status indicates ready to migrate; 
identifying, from the plurality of device records, the device records with a migration status indicating ready to migrate; and 
transmitting migration instructions to the client devices associated with the identified device records, the migration instructions causing each client device to change a default email profile on the client device from a source profile to a destination profile stored on the device.”
Regarding claim 76 “A computer-implemented method for migrating to a destination email system, the method comprising: 
maintaining, at a client device, a source profile associated with a source email system, wherein the source profile is the default profile of an email application installed on the client device; 
transmitting, by the client device, a setup request to a service to migrate email data of the client device, the system request comprising an email address associated with the source profile;
receiving, by the client device, a setup status from the service, wherein the setup status comprises a device identifier; 
identifying, at the client device, email data associated with the source profile and stored on the client device; generating, at the client device, a destination profile based on the identified email data, wherein the destination profile is associated with a destination email system; 
transmitting, by the client device, a profile completion status to the service, wherein the profile completion status comprises the device identifier; 
receiving, by the client device, migration instructions; and 
updating, based on the migration instructions, the default profile of the email application to the destination profile.”



Moermans (US 2012/0302233) teaches a migration server is configured for migrating services from a donating network to a receiving network.  A migration AS uses a status database to store status information associated with a migration process.  A user profile manager associated with a migration server is configured to update a user profile during the migration process (see paragraph [0024]).  The methods comprise creating an extended user profile associated with at least one client in a user profile database which comprising migration server routing information, registering a user equipment with a migration application server on the basis of the migration server routing information, executing a migration service for migrating one service from a source network to a destination network (see Fig. 2; paragraphs [0043]-[0047]).  Moermans discloses processes of migrating services from a source to a destination network, the migration process involves storing migration status information, forwarding migration information that comprises a reference to the donating network and references to services to be migrated.  However, Moermans fails to disclose migrating of email addresses and the storing migration status information associated with client devices and their migration status as claimed.

Regarding claim 76, there no prior art that discloses a client sends a set-up request for migrating email messages, the request including an email address of a source system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soulet (US 2004/0267890) teaches method for causing one messaging service to migrate towards another

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459